Citation Nr: 0838711	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for diabetes mellitus.

2.  Entitlement to an increased initial rating for peripheral 
neuropathy, left lower extremity, rated as 20 percent 
disabling for the period from January 26, 2004, through July 
5, 2007, and as 40 percent disabling for the period since 
July 6, 2007.  

3.   Entitlement to an increased initial rating for 
peripheral neuropathy, right lower extremity, rated as 20 
percent disabling for the period from January 26, 2004, 
through July 5, 2007, and as 40 percent disabling for the 
period since July 6, 2007.  

4.  Entitlement to an increased initial rating for peripheral 
neuropathy, left upper extremity, rated as 10 percent 
disabling for the period from January 26, 2004, through July 
5, 2007, and as 30 percent disabling for the period since 
July 6, 2007.  

5.  Entitlement to an increased initial rating for peripheral 
neuropathy, right upper extremity, rated as 10 percent 
disabling for the period from January 26, 2004, through July 
5, 2007, and as 20 percent disabling for the period since 
July 6, 2007.  

6.  Entitlement to an initial compensable rating for diabetic 
retinopathy with early cataracts.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 40 percent rating for diabetes mellitus; 20 
percent ratings for peripheral neuropathy of each lower 
extremity; 10 percent ratings for peripheral neuropathy of 
each upper extremity; and a noncompensable rating for 
diabetic retinopathy.  Timely appeals were noted with respect 
to those ratings.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for peripheral neuropathy of each 
lower extremity from 20 percent to 40 percent; for peripheral 
neuropathy of the left upper extremity from 10 percent to 30 
percent; and for peripheral neuropathy of the right upper 
extremity from 10 percent to 20 percent.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issues remain in 
appellate status. 


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's diabetes mellitus has been treated with oral 
hypoglycemic agents and/or insulin injections, a restricted 
diet, and restriction of activities.  There have been no 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, nor has the veteran paid twice a month 
visits to a diabetic care provider.

2.  For the period from January 26, 2004, through July 5, 
2007, peripheral neuropathy of each lower extremity was 
manifested by numbness and tingling below the knees, 
decreased sensation, and weakness.
 
3.  For the period from July 6, 2007, peripheral neuropathy 
of each lower extremity has been manifested by numbness and 
pain below the knees, with absent reflexes and absent 
reactions to vibration, pain, light touch and position sense.  
There is no evidence of motor impairment or atrophy of the 
muscles.  

4.  The veteran is left-handed and for the period from 
January 26, 2004, through July 5, 2007, peripheral neuropathy 
of the left upper extremity was manifested by numbness of the 
hands with decreased sensation and trace reflexes.  There was 
no evidence of atrophy or wasting.  

5.  For the period since July 6, 2007, the veteran's 
peripheral neuropathy of the left upper extremity has been 
manifested by numbness, decreased sensations of pain, and 
absent reflexes in the bicep and tricep.  There is no 
evidence of atrophy or wasting.

6.  For the period from January 26, 2004, through July 5, 
2007, the veteran's peripheral neuropathy of the right upper 
extremity was manifested by numbness of the hands with 
decreased sensation and trace reflexes.  There was no 
evidence of atrophy or wasting.  

7.  For the period since July 6, 2007, the veteran's 
peripheral neuropathy of the right upper extremity has been 
manifested by numbness with decreased sensations of pain and 
absent reflexes in the bicep and tricep.  There is no 
evidence of atrophy or wasting.

8.  In May 2004, best corrected distance visual acuity in the 
right eye was 20/25, and 20/25 in the left eye.  In July 
2007, best corrected distance visual acuity in the right eye 
was 20/20, and 20/20 in the left eye.  No visual field 
deficit has been identified.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent for diabetes mellitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2008). 

2.  For the period from January 26, 2004, through July 5, 
2007, the criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of each lower extremity 
were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R.           §§ 3.321, 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8599-8520 (2008).

3.  Since July 6, 2007, the criteria for an initial 
evaluation in excess of 40 percent for peripheral neuropathy 
of each lower extremity have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.21, 
4.124a, Diagnostic Code 8599-8520 (2008).

4.  For the period from January 26, 2004, through July 5, 
2007, the criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R.           §§ 3.321, 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8699-8615 (2008).

5.  Since July 6, 2007, the criteria for an initial 
evaluation in excess of 30 percent for peripheral neuropathy 
of the left upper extremity have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.21, 
4.124a, Diagnostic Code 8699-8615 (2008).

6.  For the period from January 26, 2004, through July 5, 
2007, the criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity were not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R.           §§ 3.321, 4.2, 4.7, 4.21, 4.124a, 
Diagnostic Code 8699-8615 (2008).

7.  Since July 6, 2007, the criteria for an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the right upper extremity have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.21, 
4.124a, Diagnostic Code 8699-8615 (2008).

8.  The criteria for an initial compensable rating for 
diabetic retinopathy with early cataracts have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.321, 
4.83, 4.84a, Diagnostic Code 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated May 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  
Because these appeals ensue from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Initial Evaluation for Diabetes Mellitus

Service connection has been established for diabetes 
mellitus, effective January 26, 2003.  The RO assigned an 
initial 40 percent disability rating under 38 C.F.R.         
§ 4.104, Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, a rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is for application when diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least 3 hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R.       § 
4.119, Diagnostic Code 7913.  

Service connection has been established for peripheral 
neuropathy, diabetic retinopathy, cardiac disorders including 
hypertension and erectile dysfunction as secondary to 
service-connected diabetes mellitus.  These disorders have 
been separately rated.  As such, they may not be considered 
in the evaluation of the service-connected diabetes mellitus.  
38 C.F.R. § 4.14; see also 38 C.F.R. § 4.120, Diagnostic Code 
7913, Note (1). 

The veteran received a VA examination in May 2004.  He was 
insulin-dependent and took oral hypoglycemic agents.  He 
reported no ketoacidosis or hypoglycemic reactions.  He 
followed a restricted diet and restricted his walking and 
standing due to pain.  He reported that he visited his 
diabetic care provider once a month.  

VA clinical notes from 2004 to 2007 show that the veteran 
occasionally reported for diabetic care.  The veteran's 
diabetes mellitus symptomology remained largely unchanged 
during that period of time.

The veteran received a second VA examination in July 2007.  
Again, he was insulin dependent and took oral hypoglycemic 
agents.  He continued to follow a restricted diabetic diet, 
and reported that he could no longer exercise due to pain in 
his extremities.  He visited a diabetic care provider every 
three months.  He reported no episodes of ketoacidosis or 
hypoglycemic reactions.

Although the veteran's service-connected diabetes requires 
insulin, a restricted diet, and restriction of activities 
productive of a disability rating of 40 percent, the evidence 
fails to show episodes of ketoacidosis or hypoglycemic 
episodes requiring hospitalization or twice a month visits to 
a diabetic care provider.  Consequently, an evaluation in 
excess of 40 percent for diabetes mellitus is not warranted.  
38 C.F.R. § 4.119, Diagnostic Code 7913. 

For the Period from January 26, 2004, through July 5, 2007, 
Increased Initial Evaluations for Peripheral Neuropathy of 
Each Lower Extremity 

Service connection has also been established for peripheral 
neuropathy of each extremity.  The RO has assigned disability 
ratings under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520, 
pertaining to incomplete paralysis of the sciatic nerve.  A 
hyphenated diagnostic code reflects a rating by analogy.  See 
38 C.F.R.    §§ 4.20 and 4.27.  

Diagnostic Code 8520 provides that moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

On VA examination in May 2004, the veteran reported that the 
numbness in his feet was so severe that he had not noticed a 
series of insect bites.  He was able to recognize cold from 
heat.  He had pain up to the middle part of the leg that was 
rated as 5 out of 10.  The pain increased upon standing and 
walking.  

On neurological examination, there was loss of pinprick 
sensation from the knee down in a long stocking distribution.  
Vibratory sense was absent at the ankle level.  There was no 
muscle atrophy or wasting.  

In a clinical note dated April 2005, the veteran reported 
increased sensations of numbness.  Clinical notes showed 
cyanotic changes to the left foot and decreased pedal pulses 
bilaterally.  Monofilament testing showed absent sensation in 
the left foot and decreased sensation in the right foot.  

The evidence reflects no more than moderate incomplete 
paralysis of the sciatic nerves of either lower extremity.  
Although there was evidence of decreasing sensation, there 
was no muscle atrophy or neurological deficits productive of 
moderately severe incomplete paralysis in either lower 
extremity during the applicable period.  38 C.F.R. §§ 4.123, 
4.124.  Hence, disability ratings in excess of 20 percent for 
each lower extremity are not warranted for the period of time 
from January 26, 2004, through July 5, 2007.


For the Period Since July 6, 2007, Increased Initial 
Evaluation for Peripheral Neuropathy of Each Lower Extremity

On VA examination in July 2007, the veteran complained of 
numbness and pain.  His lower extremity pain was reported as 
a constant 7 out of 10, intensifying upon walking and 
standing.  He was now unable to distinguish hot from cold.  
There was no motor impairment noted on examination.  However, 
on sensory function examination, sensations of vibration, 
pain, light touch and position sense were absent in both 
lower extremities.  Reflexes were absent in the knees and 
ankles bilaterally.  Plantar flexion of both ankles was 
normal.  There was no muscle atrophy or abnormal muscle tone 
or bulk.  

The effects of the veteran's peripheral neuropathy on chores, 
shopping and traveling were moderate.  He was severely 
impaired in recreation, and could not exercise or participate 
in sports.  The examiner found that there had been worsening 
of the veteran's peripheral neuropathy since the last VA 
examination in May 2004, with complete absence of sensory 
modalities in stocking distribution and absence of all 
reflexes.  

For the period since July 6, 2007, the Board finds that 
peripheral neuropathy of each lower extremity has resulted in 
no more than moderately severe impairment productive of a 
disability evaluation of 40 percent.  Although sensation and 
reflexes in the lower extremities are absent, there is no 
evidence of marked muscle atrophy that would warrant a 60 
percent rating under DC 8520, nor is there evidence of 
complete paralysis with foot dangle and drop, a lack of 
active movement of the muscles below the knee, and weakened 
flexion of the knee.  In fact, the veteran's motor 
examination showed normal findings.  Hence, disability 
ratings in excess of 40 percent for each lower extremity are 
not warranted for the period of time since July 6, 2007.

For the Period of Time from January 26, 2004 through July 5, 
2007, Increased Initial Evaluations for Peripheral Neuropathy 
of Each Upper Extremity

Service connection was established for peripheral neuropathy 
of each upper extremity by rating decision dated May 2004, 
and initial disability evaluations were assigned under 38 
C.F.R. § 4.124a, Diagnostic Codes 8699-8615, pertaining to 
neuritis of the median nerve.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).  

Under Diagnostic Code 8615, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve; a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve of the minor upper extremity, 
and a 30 percent evaluation is warranted for moderate 
incomplete paralysis of the median nerve of the major upper 
extremity.  A 40 percent evaluation is warranted for severe 
incomplete paralysis of the median nerve of the minor upper 
extremity, and a 50 percent evaluation is warranted for 
severe incomplete paralysis of the median nerve of the major 
upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 
8615, 8715.  The veteran is left-hand dominant. 

Complete paralysis of the median nerve is indicated by the 
following: hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in  
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8515, 8615, 8715.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

During a May 2004 VA examination, the veteran could recognize 
cold from hot.  Motor examination was normal.  Pincer grasp 
and grip were normal.  There was no hemi or monoparesis.  
Pinprick sensation was decreased in the hands in a glove 
distribution.  Touch and position sense were normal.  He had 
trace reflexes in deep tendinous reflexes in the upper 
extremities.  There were no pathological reflexes.  

In a clinical note dated April 2005, the veteran reported 
increased numbness and a burning sensation in the hands.  
There is no further evidence pertinent to peripheral 
neuropathy of each upper extremity for this period of time.

The evidence reflects no more than mild incomplete paralysis 
of the median nerves of either upper extremity.  There were 
no reports of loss of reflexes, muscle atrophy, or constant 
pain during the applicable period for either upper extremity.  
38 C.F.R. §§ 4.123, 4.124.  Motor examination was normal, and 
it appears that the veteran's disability was wholly sensory.  
Hence, disability ratings in excess of 10 percent for each 
upper extremity are not warranted for the period of time from 
January 26, 2004, through July 5, 2007.

For the Period of Time Since July 6, 2007, Increased Initial 
Evaluation for Peripheral Neuropathy of Each Upper Extremity

On VA examination in July 2007, the veteran reported numbness 
and pain.  He had no motor impairment.  On sensory function 
examination, there was decreased pain sensation in the 
bilateral upper extremities, but there was normal sensation 
of light touch and position sense.  Reflexes were absent in 
the biceps, triceps and brachioradialis.  There was no muscle 
atrophy or abnormal muscle tone or bulk.

Given the diminished areas of sensation of each hand as noted 
by the examiner, and absent reflexes in the upper 
extremities, neurological deficits during the applicable 
period reflect moderate incomplete paralysis of the median 
nerves of each upper extremity.  There has not been shown 
atrophy of the muscles or neurological deficits producing 
incomplete paralysis severe enough to warrant disability 
ratings in excess of the currently assigned 30 percent for 
peripheral neuropathy of the dominant left upper extremity, 
and 20 percent for peripheral neuropathy of the right upper 
extremity.  Hence, increased disability ratings are not 
warranted for the period of time from January 26, 2004, 
through July 5, 2007.

Increased Initial Evaluation for Diabetic Retinopathy with 
Early Cataracts

Service connection for diabetic retinopathy with early 
cataracts was granted by rating decision dated May 2004, and 
a noncompensable rating was assigned under Diagnostic Code 
6079, effective January 26, 2004.

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  Loss of vision is 
rated pursuant to Diagnostic Codes 6061- 6079.  Under 
Diagnostic Code 6079, a noncompensable evaluation is 
warranted where vision is 20/40 in both eyes.  A 10 percent 
evaluation is warranted where vision is 20/50 in one eye and 
20/40 in the other eye.  A 10 percent evaluation is also 
warranted where vision is 20/50 in both eyes.  A 10 percent 
evaluation is also for consideration where vision is 20/70 in 
one eye and 20/40 in the other.  Finally, a 10 percent 
evaluation is for application where there is vision of 20/100 
in one eye and 20/40 in the other.  38 C.F.R. § 4.75; 
Diagnostic Code 6079.  

On VA examination in May 2004, the veteran's best corrected 
visual acuity was 20/25 in each eye.  On VA examination in 
July 2007, the best corrected visual acuity was 20/20 in each 
eye.  There was no indication of visual field defect.

Evaluating these findings against the criteria found in DC 
6079, the Board finds that the evidence of record does note 
that the veteran's diabetic retinopathy has resulted in 
visual acuity that is severe enough to warrant a compensable 
disability evaluation.  Specifically, the veteran's visual 
acuity has never been shown to have been worse than 20/25.  
These findings result in a noncompensable evaluation under DC 
6079.  Therefore, an increased rating under DC 6079 is not 
warranted.

The Board notes that there are several other diagnostic codes 
that provide for compensable ratings for diseases of the 
eyes.  However, the veteran has never been diagnosed with 
another disease of the eye that is related to his military 
service. Therefore, a compensable rating is not warranted 
under any other diagnostic code.

Summary

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's disabilities present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has indicated that 
he retired from his position as a policeman as the result of 
his service connected peripheral neuropathy, but has 
submitted no objective evidence reflecting the status of his 
service-connected disability at that time.  The evaluations 
now in effect reflect very severe disability reaching a total 
schedular level.  Consequently, the Board concludes that a 
remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher evaluations for service connected 
diabetes mellitus, peripheral neuropathy, or diabetic 
retinopathy at any point during the appeals period.  Thus, 
the preponderance of the evidence is against the veteran's 
increased rating claims.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 



ORDER

Entitlement to an initial disability rating in excess of 40 
percent for diabetes mellitus is denied.

Entitlement to an increased initial rating for peripheral 
neuropathy, left lower extremity, rated as 20 percent 
disabling for the period from January 26, 2004, through July 
5, 2007, and as 40 percent disabling for the period since 
July 6, 2007, is denied.

Entitlement to an increased initial rating for peripheral 
neuropathy, right lower extremity, rated as 20 percent 
disabling for the period from January 26, 2004, through July 
5, 2007, and as 40 percent disabling for the period since 
July 6, 2007, is denied.  

Entitlement to an increased initial rating for peripheral 
neuropathy, left upper extremity, rated as 10 percent 
disabling for the period from January 26, 2004, through July 
5, 2007, and as 30 percent disabling for the period since 
July 6, 2007, is denied.

Entitlement to an increased initial rating for peripheral 
neuropathy, right upper extremity, rated as 10 percent 
disabling for the period from January 26, 2004, through July 
5, 2007, and as 20 percent disabling for the period since 
July 6, 2007, is denied. 

Entitlement to an initial compensable rating for diabetic 
retinopathy with early cataracts is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


